                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

Michael Spicer #611394,

               Plaintiff,
v.                                          Case No. 18-12911
                                            Honorable Victoria A. Roberts
Scott Schooley, Ora Carter, and             Magistrate Mona K. Majzoub
Yarnice Strange,

             Defendants.



      ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY
                        JUDGMENT


      Before the Court is Defendants’ Motion for Summary Judgment. For

the reasons explained, the Court DENIES the motion.

                               BACKGROUND

      Michael Spicer (“Spicer”) is a pro se prisoner; he brings this case

under 42 U.S.C. § 1983. Spicer alleges Defendants transferred him to a

higher custody facility in retaliation for writing a grievance against

corrections officer, Officer Botos.

      In their Motion for Summary Judgment, Defendants argue: (1) Spicer




                                        1
failed to exhaust administrative remedies; (2) Spicer failed to state a claim

for retaliation; and (3) They are entitled to qualified immunity.

                   SUMMARY JUDGMENT STANDARD

      The moving party seeking summary judgment has the initial burden to

“demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). Summary judgment is not

granted if the nonmoving party presents evidence to show a genuine issue

of material fact; the nonmoving party’s evidence must be viewed in the

most favorable light. Thaddeus-X v. Blatter, 175 F.3d 378, 387 (6th Cir.

1999); Smith v. Campbell, 250 F.3d 1032, 1036 (6th Cir. 2001).

      “[A] complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. Summary judgment is not granted “if the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Thaddeus-X, 175 F.3d at 385 (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                       2
                                     ANALYSIS

    I.      SPICER EXHAUSTED AVAILABLE ADMINISTRATIVE
            REMEDIES

         Prisoners must exhaust all available administrative remedies before

bringing an action under 42 U.S.C. § 1983. Prison Litigation Reform Act, 42

U.S.C. § 1997e(a) (2013). The Supreme Court held “proper exhaustion

demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively

without imposing some orderly structure on the course of its proceedings.”

Woodford v. Ngo, 548 U.S. 81, 90-1 (2006).

         The Michigan Department of Correction’s (MDOC) Policy Grievance

process requires these steps:

         (1) Prior to submitting a written grievance, the grievant shall attempt

         to resolve the issue with the staff member involved; (2) If the issue is

         not resolved, the grievant may file a Step I grievance within five

         business days after the grievant attempted to resolve the issue with

         appropriate staff; (3) A grievant may file a Step II grievance if

         dissatisfied with the response received at Step I or if the response

         was untimely—Step II must be filed within ten business days after

         receiving Step I response; (4) A grievant may file a Step III grievance
                                          3
      if dissatisfied with the response received at Step II or if the response

      was untimely—Step III must be filed within ten business days after

      receiving Step II response (ECF No. 17-2, PageID.76-9).

      On May 2, 2018, Spicer spoke with shift command about alleged

retaliation; the issue remained unresolved. On May 3, 2018, Spicer was

transferred from Thumb Correctional Facility (“TCF”)—level II—to Earnest

C. Brooks Correction Facility (“LRF”)—level IV.

      On May 14, 2018, Spicer filed a Step I grievance. TCF denied it on

June 21, 2018, stating, “[Spicer] had level V points (26) and continued to

exhibit behavior that was not conducive to the learning process in the TCF

college program” (ECF No. 20, PageID.207). Spicer was not interviewed

about the grievance because he was transferred to LRF on May 2, 2018.

      Spicer says he did not receive the Step I response until July 9, 2018;

then, he filed a Step II grievance. On July 31, 2018, TCF received Spicer’s

Step II grievance. It was rejected as untimely.

      On August 17, 2018, TCF received Spicer’s Step III grievance; it was

denied on August 23, 2018, because “upon examination it has been

determined that [the] issue was in fact considered, investigated, and a

proper decision was rendered” (ECF No. 20, PageID.213).


                                       4
      Defendants argue Spicer failed to properly exhaust all administrative

remedies when he submitted an untimely Step II grievance.

      Spicer says his Step II grievance was untimely because he “was

unable to get the proper paperwork sent to [him] and resent to TCF due to

[him] being at a different facility” (ECF No. 17-3, PageID.90). He cites to

section G(4) of MDOC’s Policy Grievance: a grievance may be rejected if

“filed in an untimely manner. The grievance shall not be rejected if there is

a valid reason for the delay; e.g., transfer” (ECF No. 17-2, PageID.75).

Defendants did not respond to Spicer’s G(4) policy argument.

      In Bradford v. Isard, the plaintiff was transferred to a different facility

before MDOC issued a response to his Step I grievance; the plaintiff

“indicated that the reason for the delay in filing was that he had belatedly

obtained an appeal form from URF.” Bradford v. Isard, No. 15-119, 2016

WL 4144248, at *2 (W.D. Mich. 2016). The Court said, “a reasonable jury

could find that [Plaintiff’s] transfer to a different facility was a valid reason

for the delay in filing his Step II grievance and, thus, that the grievance

should not have been rejected as untimely.” Id. See Hodges v. Corizon, No.

14-11837, 2015 WL 1511153 (E.D. Mich. 2015) (“[I]t does not appear that

any consideration was given as to whether there was a valid reason

for Hodges’ delay in filing the grievance . . . .”). Spicer’s argument is
                                         5
analogous to Bradford; a reasonable jury could find that Spicer had a valid

reason for his delay.

      Additionally, Defendants bear the burden of production and

persuasion regarding exhaustion. Surles v. Andison, 678 F.3d 452, 458

(6th Cir. 2012). The Sixth Circuit held “summary judgment is appropriate

only if defendants establish the absence of a ‘genuine dispute as to any

material fact’ regarding non-exhaustion.” Surles, 678 F.3d at 455-56

(quoting Risher v. Lappin, 639 F.3d 236, 240 (6th Cir. 2011)). Defendants

failed to satisfy this burden by failing to address Spicer’s G(4) policy

argument.

      The Court concludes that Spicer exhausted MDOC’s available

administrative remedies.

    II.   SPICER’S RETALIATION CLAIM RAISES A GENUINE ISSUE
          OF MATERIAL FACT

      It is unconstitutional for officers to retaliate against a prisoner who

exercises a constitutional right. Campbell, 250 F.3d at 1036-37 (quoting

Thaddeus-X, 175 F.3d at 394). A First Amendment retaliation claim

includes three elements:




                                        6
      (1) the plaintiff engaged in protected conduct; (2) an adverse action

      was taken against the plaintiff that would deter a person of ordinary

      firmness from continuing to engage in that conduct; and (3) there is a

      causal connection between elements one and two—that is, the

      adverse action was motivated at least in part by the plaintiff’s

      protected conduct.

      Thaddeus-X, 175 F.3d at 394.

      The Sixth Circuit stated, “if a prisoner violates a legitimate prison

regulation, he is not engaged in ‘protected conduct,’ and cannot proceed

beyond step one.” Id. at 395. After the plaintiff establishes that his

protected conduct was a motivating factor behind any harm, the burden of

production shifts to the defendant. Id. at 399. Defendants can survive

summary judgment if they can show in the absence of protected activity the

same action would occur. Id.

      The parties agree Spicer satisfied the first two elements of his First

Amendment retaliation claim: (1) Spicer engaged in protected conduct

when he filed an MDOC grievance, and (2) Spicer’s transfer from TCF to

LRF constitutes adverse action. The parties disagree on the third element:




                                       7
whether the “adverse action was motivated at least in part by the plaintiff’s

protected conduct.” Id. at 394.

      Defendants argue Spicer failed to establish a causal link between

filing a grievance and his transfer to LRF. Defendants say Spicer was

transferred because he violated MDOC’s rules when he used the JPay

system to send Securepak items to other prisoners (ECF No. 17-4,

PageID.97). JPay allows prisoners to electronically message individuals

outside the prison; Securepaks are packages family members and friends

send to prisoners.

      When Spicer filed a grievance against Botos in April 2018, Spicer

alleges that Defendant Schooley told him “Officer Botos is a good officer. It

would be best to just sign off the grievance. These mistakes work

themselves out. It’s in your best interest to just let [the grievance] go.” (ECF

No.20, PageID.198). In affidavits, Defendant Schooley denies saying this

statement; Defendant Carter and Defendant Strange deny hearing this

statement. In the end, Spicer went forward with his grievance against

Botos.

      Defendants also provide a “Security Reclassification Notice” which

states “Prisoner has been placed on JPay restrictions for send[ing] multiple


                                       8
securepacks [sic] to other inmates. He is not suitable for level II at this

time.” (ECF No. 17-4, PageID.97). This notice was sent to TCF on May 2,

2018.

        Spicer says he was not placed on JPay restrictions; he provided

evidence of JPay messages he sent from February 2018 to July 2018.

Spicer argues these messages show he was not placed on a 60-day JPay

restriction. Defendants respond to this evidence stating it is “of no

consequence because perhaps the restrictions were inadvertently not

activated, or were inadvertently cut short” (ECF No. 21, PageID.230).

        If the nonmoving party presents evidence to establish a claim, the

moving party is not entitled to summary judgment. Celotex, 477 U.S. at

331. “Circumstantial evidence, like the timing of events or the disparate

treatment of similarly situated individuals, is appropriate.” Id. at 400.

However, “bare allegations of malice” do not suffice. Crawford-El v. Britton,

523 U.S. 574, 575 (1998) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 817-

18 (1982)).

        Here, a combination of: (1) the timing between when Spicer filed the

grievance against Botos and his transfer to LRF; (2) the JPay messages

Spicer sent during the alleged 60-day JPay restriction; and (3) Defendant


                                        9
Schooley’s alleged statements presented in Spicer’s affidavit, establish a

genuine issue of material fact that could support a jury verdict at trial.

Thaddeus-X, 175 F.3d at 400.

      Spicer sufficiently provided evidence to satisfy his First Amendment

retaliation claim and to survive Defendants’ Motion for Summary Judgment.

   III.     DEFENDANTS ARE NOT PROTECTED BY QUALIFIED
            IMMUNITY


          Qualified immunity “protects all officers in the executive branch of

government performing discretionary functions” Crawford-El, 523 U.S. at

587 (citing Scheuer v. Rhodes, 416 U.S. 232, 245-48 (1974)). The

Supreme Court created an objective standard to judge a qualified immunity

defense: government officials performing discretionary functions are

protected “insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.” Harlow, 457 U.S. at 818. “[T]he defendant will be entitled to

immunity and immediate dismissal of the suit if he can offer a lawful reason

for his action and the plaintiff cannot establish, through objective evidence,

that the offered reason is actually a pretext.” Crawford-El, 523 U.S. at 605.




                                         10
      The parties agree that Spicer’s act of filing a grievance is protected

conduct under the First Amendment of the Constitution. The issue is

whether Defendants violated Spicer’s constitutional right when they

transferred him to LRF.

      Defendants provide a lawful reason for Spicer’s transfer—Spicer

allegedly violated MDOC’s JPay rules. However, Spicer’s JPay messages

and his affidavit are objective evidence that Defendants may have acted

unreasonably. There are genuine issue of material fact as to whether

Defendants violated Spicer’s constitutional right.

      For this reason, Defendants are not protected by qualified immunity.

                               CONCLUSION

      Defendants’ Motion for Summary Judgment is DENIED.

      IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: 7/8/19




                                      11
